Citation Nr: 1707799	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  10-10 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable evaluation for hearing loss, prior to December 21, 2009, to a rating in excess of 10 percent from December 21, 2009, to February 25, 2014, and to a rating in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1970. 

This matter comes before the Board of Veterans' Appeals Board on appeal form a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. The Veteran's claim is currently under the jurisdiction of the Hartford, Connecticut RO.

In February 2010, the Veteran testified at a hearing before a Decision Review Office in Hartford, Connecticut. A transcript of the hearing is of record.

In October 2013, the Board remanded the Veteran's claim for an increased rating for bilateral hearing loss and remanded a claim for entitlement to a total disability rating based on individual unemployability (TDIU). A May 2014 rating decision granted the Veteran TDIU. Accordingly, only the Veteran's bilateral hearing loss claim remains in appellate status before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2016, the Board remanded the matter to afford the Veteran a new VA examination to evaluate the current severity of the Veteran's hearing loss disability. See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the Veteran was scheduled for a VA examination to be held on June 30, 2016. However, the record reflects that the Veteran failed to report to his scheduled VA examination. A July 1, 2016, Report of General Information notes that the Veteran states that he missed his VA hearing examination because he was mistaken about the date. The Veteran requested that the hearing examination be rescheduled. 

Moreover, in a December 2016 Informal Hearing Presentation (IHP) (Appellant's Post-Remand Brief), the representative, on behalf of the Veteran, stated that the Veteran failed to appear for his examination because he thought it was scheduled for another date. Again, the Veteran requested that a new VA examination be scheduled. Additionally, the IHP states that the Veteran asserts that his hearing loss is worse than the current level of compensation, and that the Veteran would like a current examination to determine his current level of disability. As noted in the April 2016 Board Remand, the Veteran asserts that his hearing loss has become worse since the most recent VA audiology examination, which was in February 2014. 

After a review of the record, the Board finds that it is unclear whether the Veteran received appropriate notice of his scheduled examination and of the consequences of his failure to attend the examination without good cause, or of what constitutes good cause. The record does not contain such notice letter.

Thus, the Board will give the Veteran the benefit of the doubt as to whether he received sufficient notice of the previously scheduled examination, and the consequences of failing to appear for such, and will afford an additional opportunity for him to appear. The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claim. See 38 C.F.R. § 3.655 (2016). The duty to assist is a two-way street. If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).






Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment and evaluation records relating to the Veteran's service-connected hearing loss disability. Should they exist, all records received should be associated with the claims file.

2. Schedule the Veteran for an audiological examination to determine the current severity of his service-connected bilateral hearing loss. The examiner is requested to fully describe the functional effects caused by the Veteran's hearing loss.

The Veteran is hereby notified of his responsibility to report for his scheduled examination and to cooperate in the development of his claim, and that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.

3. After ensuring that the requested actions are completed, the AOJ should take any other development actions deemed warranted, and readjudicate the claims on appeal. If the benefit sought is not fully granted, the AOJ must provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




